McNally and Wither, JJ. (dissenting).
In paragraph Fourth of her will the testatrix gave the residue of her estate in trust for the use of her daughter for life, then for the use of the daughter’s son, Edgar, until he should attain 35 years of age, at which time the trust should cease, and one half of the corpus thereof should be paid to him absolutely. The daughter and grandson, Edgar, survived the testatrix, after which the daughter died and later Edgar attained the age of 35 years; whereupon one half of the trust remainder became his absolutely. With respect to the remaining half of the trust fund testatrix provided that $2,500 thereof should be paid to the 'Society for the Prevention of Cruelty to Animals; $10,000 be paid to the testatrix’ niece, Beatrice Levy, $10,000 be paid to testatrix’ niece, Gertrude Borlow [sic]; and that “the balance of said one-half share shall be paid by my said executor and trustee to Lying-In Hospital of the City of New York.”
Beatrice and Gertrude each survived the testatrix but died without issue before Edgar reached the age of 35 years.
In paragraph Sixth of her will testatrix provided as follows: 1 ‘ In the event that any one of the individual legatees mentioned in Paragraphs Third or Fourth and Fifth of this Will shall be deceased at the time for the vesting in them, respectively, of any legacy under this will, the legacy to which such legatee may have been entitled, if living, shall go to their respective issue, per stirpes and not per capita, in equal shares.”
We are all agreed that under the terms of testatrix’ will said two $10,000 legacies to Beatrice and Gertrude or their issue were not to vest until the termination of the trust, and that since they each died without issue before such time both of such legacies failed. The majority agree with the Surrogate who held that the two lapsed legacies fall into “ the balance of said one-half share ” of the trust which is given to Lying-In Hospital of the City of New York. We disagree.
Upon the termination of the trust the testatrix gave from one half thereof $22,500 to three general legatees and gave “ the balance ’ ’ thereof to the hospital. She made no effective gift of the two $10,000 legacies to her nieces or their issue, and made no provision for the disposition of those legacies in the event they should lapse. The gift of “ the balance ” to the hospital was a gift of one half of the trust fund less the $22,500. The testatrix did not phrase the gift to the hospital in the language of a residuary bequest of said one half of the trust fund. Although the result reached by the Surrogate and the majority might be what the testatrix would have wanted had she considered the matter, the fact is she did not provide for it. The *296cases are clear that in the absence of express or implied provision for the disposition of the residue of a residue the court may not create one. (Wright v. Wright, 225 N. Y. 329, 339-341; Matter of Hagman, 134 Misc. 803, 808 [Foley, S.], affd. 229 App. Div. 853, affd. 256 N. Y. 557; Matter of Cokefair, 173 Misc. 196 [Foley, S.], affd. 261 App. Div. 900.) In the Wright case (supra, p. 341) the court applied the rule with some reluctance, saying that “ as the result of inheritance' and frequent repetition the rule has become too firmly established to be disregarded ”. There is no need for reluctance in the case at bar. Indeed, the application of the rule is particularly appropriate and proper herein in view of the strong policy of the law to favor direct descendants of a testator. (Matter of Gulbenkian, 9 NY 2d 363, 371; Matter of Larkin, 9 N Y 2d 88, 92.)
The Hagman and Cokefair cases (supra), decided by Surrogate Foley and affirmed by this court, are directly in point and conclude us herein. In the ease at bar the Surrogate expressed unhappiness with the rule. As noted above, the Court of Appeals did the same in the Wright case (supra), but they nevertheless felt compelled to follow it. We think we are likewise compelled; but as indicated, under the circumstances of this case the reason for reluctance is much less. In view of the above-cited authorities, if the rule therein applied is to be changed, it should be done by the Legislature or by the Court of Appeals and not by this court.
Botein, P. J., Stevens and Steuer, JJ., concur in Per Curiam opinion; McNally and Wither, JJ., dissent in opinion.
Decree affirmed, with costs to all parties filing briefs payable out of the estate.